Citation Nr: 0718396	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  96-41 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's left knee chondromalacia 
patella with arthroscopic lateral release residuals.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right knee chondromalacia 
patella with arthroscopic lateral release residuals.

4.  Entitlement to a higher initial disability evaluation for 
the veteran's thoracic and lumbar spine degenerative disc 
disease with degenerative changes evaluated as 10 percent 
disabling prior to May 4, 2004 and 20 percent thereafter.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's esophagitis, cholecystectomy 
residuals, and hepatitic steatosis.

6.  Entitlement to an initial compensable disability 
evaluation for the veteran's T10 vertebral anterior wedging.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
December 1994.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to an initial disability evaluation 
in excess of 20 percent for the veteran's left knee 
chondromalacia patella with arthroscopic lateral release 
residuals; entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's right knee 
chondromalacia patella with arthroscopic lateral release 
residuals; entitlement to a higher initial disability 
evaluation for the veteran's thoracic and lumbar spine 
degenerative disc disease with degenerative changes evaluated 
as 10 percent disabling prior to May 4, 2004 and 20 percent 
thereafter; entitlement to an initial disability evaluation 
in excess of 10 percent for the veteran's esophagitis, 
cholecystectomy residuals, and hepatitic steatosis; and 
entitlement to an initial compensable disability evaluation 
for the veteran's T10 vertebral anterior wedging are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence of current multiple joint 
arthritis, other than arthritic involvement of joints already 
service connected.


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).
 
The veteran asserts that he should be granted service 
connection for multiple joint arthritis.  In May 2004, a VA 
examiner noted that a multiple joint arthritis disorder, 
other than that for which service connection was already in 
effect, was not present.  In June 2006, the veteran underwent 
a second VA examination.  After reviewing the claim's file, 
the examiner stated that, other than the already service 
connected disabilities, no other joint disorders are of 
record.  As previously stated, a valid service connection 
claim requires competent evidence of a current disability.  
Therefore, the veteran's service connection claim for 
multiple joint arthritis cannot be granted because his 
medical records do not note any treatment, complaints, or 
diagnosis of such disorders.  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has multiple joint arthritic disorders that are 
related to his active service.  There is no doubt to be 
resolved in his favor, and service connection for multiple 
joint arthritis is not warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Nov. 2002, Mar. 2004).  In a February 2007 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also provided multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for multiple joint 
arthritis is denied.


REMAND

In October 2003, the Board remanded the case for a medical 
opinion with review of the claim's file.  Unfortunately, the 
claim's file was not provided to the examiner.  The examiner 
was also asked to comment on any weakened movement, excess 
fatigability, pain with use, or incoordination present with 
the back and left and right knee disabilities.  He did not 
do so.  The examination report, therefore, must be returned 
as inadequate for rating purposes and failing to comply with 
the Board's previous remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (stating that a claimant is 
entitled to full compliance with directives contained in a 
remand order).  Additionally, multiple clinic records note 
that the veteran has complained of loss of urinary control.  
A March 2000 clinic record noted that the urinary frequency 
is possibly related to the lumbar disc disease.  Therefore, 
a neurology examination is necessary.  

Further, the record reveals that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The notice requirement is applicable to all 
aspects of the claim, to include potential disability 
ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In November 2002 and March 2004, the RO notified the veteran 
what evidence was necessary to establish his claims for 
service connection.  However, the veteran has now filed a 
notice of disagreement with the initial rating assigned to 
his disabilities.  He has not received sufficient notice as 
to the criteria by which his disabilities are rated.  Thus, 
this case must also be remanded to afford the veteran 
adequate notice regarding the rating criteria.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the evidence 
needed to establish a higher initial disability 
rating for the claims on appeal.

2.  Schedule the veteran for orthopedic/neurology 
examinations in order to determine the nature and 
severity of the service connected back and left 
and right knee disabilities.  The claim's folder 
and a copy of this remand must be made available 
to the examiner prior to the examination for 
review.  The examiner should describe for the 
record whether the veteran has any weakened 
movement, excess fatigability, pain with use, or 
incoordination present.  If feasible, these 
determinations should be portrayed in terms of the 
degree of additional range of motion loss.  If 
such a determination is not feasible, this should 
be stated for the record and the reasons provided.  
Additional limitation of motion during flare-ups 
and following repetitive use should also be noted.  
If chronic neurologic manifestations of the 
service connected back disabilities are present, 
the examiner should be requested to specify any 
and all neurologic symptoms (e.g., sciatica, 
neuritis, neuralgia, sensory loss, sphincter, and 
bladder dysfunction, etc.) with reference to the 
nerve(s) affected (e.g., sciatic nerve).  The 
examiner is specifically asked to comment on the 
bladder dysfunction as discussed above.    

3.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


